Citation Nr: 1103123	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for stroke as secondary to 
service-connected disability.

2.  Entitlement to hypertension as secondary to service-connected 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenic reaction, affective type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a rating decisions dated in January 2008 and 
October 2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased evaluation for service-connected 
schizophrenic reaction, affective type.  In addition, the Veteran 
seeks service connection for stroke and hypertension as secondary 
to service-connected schizophrenic reaction.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In Allen, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any additional 
impairment of earning capacity resulting from an already service-
connected disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by the 
service-connected disability, shall be service-connected.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a Veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such Veteran shall be compensated for the degree of 
disability, but only that degree over and above the degree of 
disability existing prior to the aggravation.  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to require that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 

In February 2008, the Veteran reported that in April 2007, he had 
a stroke and was hospitalized in Ann Arbor and Saginaw Michigan.  
A June 6, 2007, psychiatry nursing inpatient note indicates that 
the Veteran's brother was making arrangement for transition the 
next day at Saginaw.  Discharge note dated June 7, 2007, notes 
that he was sent in a taxi to Saginaw and that the taxi was given 
instructions to take the Veteran to Saginaw VA.  The Board notes 
that the Statement of the Case indicates that no psychiatric 
treatment reports from the Saginaw VAMC were found.  

The Veteran underwent VA Brain and Spinal Cord examination in May 
2008.  The examiner noted an April 2007 hospitalization at Ann 
Arbor VAMC for a stroke and a May 2007 hospitalization at Saginaw 
VAMC for rehabilitation.  After a review of the claims file and 
physical examination of, and interview with, the Veteran, the 
examiner rendered an opinion that stroke and hypertension are not 
caused by or a result of schizophrenic reaction and explained 
that a review of current medical literature evidences no causal 
relationship between stroke and schizophrenic reaction.    

The Veteran underwent VA Mental Disorders examination in November 
2007.  After review of the claims file and interview with the 
Veteran, the examiner, a Licensed Social Worker, diagnosed 
vascular dementia, uncomplicated and schizoaffective disorder, 
chronic by history on Axis I.  The examiner commented, 
"P[atien]t does not currently appear to meet the diagnostic 
criteria for schizoaffective disorder but likely has organic 
impairment.  He is unable to provide any clear history about the 
reason for this SC disability."  The examiner noted, "In 
general, the accuracy and validity of information provided from 
this Veteran is questionable.  He has clearly not acted in his 
best interest in the past and does not appear to use good 
judgment in regard to managing his health presently.  This places 
him at risk for the kinds of conditions he has already 
experienced but he is not experiencing symptoms related to his 
SC, is not psychotic, but is unwilling to accept any help or make 
significant change.  He tends to reject others who in any way 
intrude on his desired wishes, whether family or physician."  

The Board notes that the records identified by the May 2008 VA 
examiner have not been obtained and associated with the claims 
file.  As such, all available evidence was not considered by the 
November 2007 VA examiner.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the Veteran's condition operated to protect Veterans 
against an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not reflect 
reliance upon a complete and accurate history was inadequate for 
rating purposes and "frustrates effective judicial review."  
The Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the Veteran's 
service-connected disability on appeal.  38 C.F.R. §§ 3.326, 
3.327 (2010).

With respect to the May 2008 VA examination, although this 
examination appears to be adequate for VA examination purposes, 
based her opinion regarding the lack of relationship between 
stroke and hypertension and schizophrenia on literature that she 
reviewed.  In response, the Veteran's representative has provided 
literature which concludes that a large community sample 
demonstrates that people with severe mental illness have 
increased risk of death from coronary heart disease and stroke 
that is not wholly explained by antipsychotic medication, 
smoking, or social deprivation scores.  In order to afford the 
Veteran every consideration with respect to the present appeal 
and to ensure due process, it is the Board's opinion that an 
additional medical opinion in conjunction with the review of the 
entire record and examination of the Veteran is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his schizophrenia, 
stroke, or hypertension that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records, as well as the April 
2007 treatment records from Ann Arbor VAMC 
and the May 2007 treatment records from 
Saginaw VAMC, should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination by a 
psychiatrist or psychologist to determine 
the current severity of any current 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all psychiatric 
disabilities utilizing the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM-IV), of the American 
Psychiatric Association.  In particularly, 
the examiner should determine if the 
Veteran has schizophrenic reaction 
disorder; and if not whether any other 
psychiatric disorder is related to the 
Veteran's service.

3.  If and only if the above VA 
psychiatric examiner determines that the 
Veteran has a psychiatric diagnosis related 
to his active duty service, the claims file 
should be reviewed by a panel of two 
examiners consisting of (1) the VA 
psychiatrist or psychologist who conducts 
the above examination and (2) a VA 
physician.  After review of the claims 
file, the panel should render an opinion as 
to whether it is at least as likely as not 
that a service-connected disability, and in 
particular the Veteran's service-connected 
psychiatric disability, either caused or 
aggravated (permanently worsened) stroke or 
hypertension.   

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


